IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
        NOS. WR-92,306-01, 92,306-02, 92,306-03, 92,306-04, 92,306-05 & 92,306-06


                         EX PARTE EFRAIM CARMONA, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. 1433446-A, 1433447-A, 1433448-A, 1433449-A, 1433450-A, & 1433451-A
                      IN THE 185TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to five charges of intoxication manslaughter with a motor vehicle,

and one charge of intoxication assault with a motor vehicle, and was sentenced to ten years’

imprisonment on each conviction. Applicant did not file a direct appeal. Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On September 27, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact
                                                                                                       2

and conclusions of law. We remand these applications to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 24, 2021
Do not publish